J-A10039-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF T.M.C.                :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
                                          :
                                          :
 APPEAL OF: J.S.R., MOTHER                :        No. 3414 EDA 2018

              Appeal from the Order Entered October 25, 2018
            In the Court of Common Pleas of Montgomery County
                  Orphans' Court at No(s): No. 2018-A0118

BEFORE: GANTMAN, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.E.:                          FILED MAY 17, 2019

      Appellant, J.S.R. (“Mother”), appeals from the order entered in the

Montgomery County Court of Common Pleas, which terminated Mother’s

parental rights to her minor child, T.M.C. (“Child”). We affirm.

      The relevant facts and procedural history of this case are as follows. The

Montgomery County Office of Children and Youth (“OCY”) first became

involved with Mother in November 2015, when Mother was fifteen years old.

Due to Mother’s behavioral problems and unwillingness to cooperate with any

OCY services, OCY took custody of Mother in April 2016. Shortly after, it was

discovered that Mother was pregnant with Child. Mother gave birth to Child

in October 2016.

      In February 2017, Mother attempted to run away with Child from the

mother-baby facility where Mother was living. As a result, OCY took custody

of Child and placed Child in foster care. Due to Mother’s failure to meet her

Family Service Plan objectives, OCY filed a petition on June 19, 2018, for
J-A10039-19


involuntary termination of Mother’s parental rights under 23 Pa.C.S.A. §

2511(a)(1), (2), (8), and (b). The court held a termination hearing on October

24 and 25, 2018.1 Following the hearing, the court granted OCY’s petition.2

Mother timely filed a notice of appeal on November 26, 2018, as well as a

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925.

        Mother raises the following issue for our review:

           THE TRIAL COURT ERRED IN FINDING CLEAR AND
           CONVINCING EVIDENCE EXISTED TO TERMINATE BIRTH
           MOTHER’S PARENTAL RIGHTS UNDER 23 PA.C.S. SECTION
           2511(A)(1), (2), (8).

(Mother’s Brief at 7).

        Appellate review of termination of parental rights cases implicates the

following principles:

           In cases involving termination of parental rights: “our
           standard of review is limited to determining whether the
           order of the trial court is supported by competent evidence,
____________________________________________


1  Throughout the termination proceedings, the same attorney-guardian ad
litem (“GAL”) represented Child’s interests. Because Child was less than three
years old at the time of the termination proceedings, we can presume, absent
any evidence in the record to the contrary, that there was no conflict between
Child’s best interests and her legal interests. See In Re: T.S., ___ Pa. ___,
192 A.3d 1080 (2018) , cert. denied, ___ U.S. ___, 139 S.Ct. 1187, 203
L.Ed.2d 220 (2019) (holding appointment of second counsel for child, in
contested termination proceedings, is not required to represent separate legal
interests of child, where child’s legal interests and best interests do not
diverge; due to child’s young age (less than three years old), presumption
exists that child was too young to express subjective preferred outcome of
termination proceedings; therefore attorney-GAL could fulfill statutory
mandate for appointment of counsel and represent both best interests and
legal interests of child).

2   Father voluntarily relinquished his parental rights on October 24, 2018.

                                           -2-
J-A10039-19


        and whether the trial court gave adequate consideration to
        the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

           Absent an abuse of discretion, an error of law, or
           insufficient evidentiary support for the trial court’s
           decision, the decree must stand. … We must employ
           a broad, comprehensive review of the record in order
           to determine whether the trial court’s decision is
           supported by competent evidence.

        In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
        banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
        (internal citations omitted).

           Furthermore, we note that the trial court, as the finder
           of fact, is the sole determiner of the credibility of
           witnesses and all conflicts in testimony are to be
           resolved by the finder of fact. The burden of proof is
           on the party seeking termination to establish by clear
           and convincing evidence the existence of grounds for
           doing so.

        In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
        2002) (internal citations and quotation marks omitted). The
        standard of clear and convincing evidence means testimony
        that is so clear, direct, weighty, and convincing as to enable
        the trier of fact to come to a clear conviction, without
        hesitation, of the truth of the precise facts in issue. In re
        J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
        uphold a termination decision if any proper basis exists for
        the result reached. In re C.S., 761 A.2d 1197, 1201
        (Pa.Super. 2000) (en banc). If the court’s findings are
        supported by competent evidence, we must affirm the
        court’s decision, even if the record could support an opposite
        result. In re R.L.T.M., 860 A.2d 190, 191-92 (Pa.Super.
        2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165


                                    -3-
J-A10039-19


(2008)).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the careful decision of the Honorable Cheryl L. Austin, we

conclude   Mother’s     issue   merits   no    relief.   The   trial   court   opinion

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, dated December 5, 2018, at 11-19) (finding: Mother

suffers from numerous mental health issues but has failed to take advantage

of opportunities to enable her to care for Child; Mother has neglected her

parental duties and expects others to care for Child; Mother provided no

credible testimony of plans to remedy her mental health issues; instead,

Mother blames agencies for her lack of treatment; Mother has made no efforts

to obtain sufficient and consistent contact with Child, and there is only minimal

bond between them; all of Mother’s visits with Child have been supervised

since Child’s placement; Child is thriving in foster home and is bonded to foster

parents; Child looks to foster parents to meet all of her needs; Child will not

suffer detrimental harm as result of terminating Mother’s parental rights;

termination was proper under Section 2511(a)(1), (2), (8) and (b)).

Accordingly, we affirm on the basis of the trial court opinion.

      Order affirmed.




                                         -4-
J-A10039-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/19




                          -5-
                                                                                            Circulated 05/10/2019 02:59 PM
                                                                                     2018-A0118.5.2 1925(a) Opinion, Page 1



      THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA
                         ORPHANS' COURT DIVISION

                                 IN RE: ADOPTION OF T.M.C.
                              ORPHANS' COURT NUMBER 2018wA0118



           PENNSYLVANIA RULE OF APPELLATE PROCEDURE 1925(a) OPINION


           AND NOW,
                         this�     Ji.-
                               day of December, 2018, following the Notice of Appeal

    received by the Orphans' Court on behaJfofbirth mother on November 16, 20181, and docketed

November 261 2018, this Court's reasoning as to the entry of the Order appealed from can be

    found in the transcript of October 25, 2018, at pages l-22, a copy of which is attached as Exhibit

A.


                                                              BY THE COURT:




Copy of the above�ailed on /)               /s·b
Maria Cutillo Teare, Esquire, Aftom�y for child
                                                     to:

Jodi Griffis, Esquire, Attorney for birth mother (Appellant)
Christina Terebelo, Esquire, OCY


/-?g�    �ecretary



I
 Counsel for the Appellant attempted to file her client's appeaJ in person with the Montgomery County Orphans'
Court on Novermber 16, 2018. There was an administrative error that occurred and the documents were not
docketed until November 26, 2018. This appeal should be considered timely in light of the administrative error.



                     THIS DOCUMENT WAS DOCKETED AND SENT ON 12/06/2018
            2018-A0118.5.2 1925(a) Opinion, Page 2




EXHIBIT A
                                                 2018-A0118.5.2 1925(a) Opinion, Page 3




              IN THE COURT OF COMMON PLEAS
   IN AND FOR THE COUNTY OF MONTGOMERY, PENNSYLVANIA
                      ORPHANS' COURT DIVISION


IN RE:    ADOPTION OF                          NO. 2018-AOllB
                   T. M. C.
          ,--




PETITION FOR INVOLUNTARY TERMINATION OF PARENTAL RIGHTS


                    Thursday, October 25, 2018
                      Conunencing at 9:30 a.rn.


                         Linda Piersig, RPR
                      Official Court Reporter
                   Montgomery County Courthouse
                            Courtroom 15
                        Norristown, PA 19401


BEFORE:    THE HONORABLE CHERYLL. AUSTIN, JUDGE



COUNSEL APPEARED AS FOLLOWS:
                CHRISTINA TEREBELO, ESQUIRE
                  for the Petitioner
                MARIA CUTILLO TEARE, ESQUIRE
                  for the Minor Child
                JODI GRIFFIS, ESQUIRE,
                  for the Birth Mother
       1)                                                             2018-A0118.5.2 1925(a) Opinion, Page 4
       r;:,·
       II)
       c:
lHil
� q,
(,) E
��
" 0
                    1            ADOPTION OF          --r.M.C.                                 2
so..�iii
Cb
                    2                    THE COURT:    Good morning, everyone.
 �
sq:;
... c:
08                  3                    All right, counsel, we are here on day
� C:
2g
s                   4   two of our hearing for the Office of Children & Youth
eCl. :Sii
!�
-t:                 5   petition to involuntarily terminate the parental rights
ij
Cll'I::,
 ��
·Q..                6   of birth mother.
E      ,u


.�!
8E
                    7                    Is there any other evidence, motions,
ii::
.s��   II)          8   anything else for this Court's consideration prior to
... c:
�g
-111
�E
if:: ,E
                    9   rendering my decree in this matter?
a=;.s
(,) i;j
�'€
                   10                   MS. TEREBELO:     No, Your Honor.
le: !I)
!�                 11                   MS. TEARE:     No, Your Honor.
"":§
�.�
��                 12                   MS. GRIFFIS:     No, Your Honor.
       !!?
srs
II


": [               13                    THE COURT:    All right.
l ai:S;
N
!":�               14                   OPINION IN SUPPORT OF ORDER
... _
N:::,
;;8
                                         THE COURT:    In the case indexed at
�!                 15
��
... Ill            16   2018-AOllB, in the Office of Children & Youth petition
isi�
�J
O      Cb
                   17   for the involuntary termination of parental rights for
�:S                18   birth mother,                               I have listened
3:: 'ts
ts�
�8                 19   carefully to all of the testimony in this matter.               I am
·ai�
&�                 20   going to render my decision from the bench.
t�
:::,   ,,

B·�                21                    For the record, this explanation and
��
e�
��                 22   this decision is my opinion in this matter and this
§Cl
�15
;i
- ��
                   23   verbal statement on the record is designed to sati�fy
                   24   the Pennsylvania Rules of Appellate Procedure,
��
0:: ·-
N't:i
II)�
ob     1)
                   25   specifically 1925(a).
::�
0§
-i:
� Cb           •
... :6 .12
� 'o i
It�
� cf .g
       "O
                                                                        2018-A0118.5.2 1925(a) Opinion, Page 5
       c,:
       111
       c:
l3�
8
u      e
       111

       .£!          1             ADOPTION OF           1.M:L.                                   3
�.s
       "O                                                     2018-A0118.5.2 1925(a) Opinion, Page 6
       'iij
 !&
 8
       se
 �j
        ni
               1             ADOPTION OF '
 �.s                                                                                   4
 §j
 0: �
 Cl)�
               2   and convincing evidence.   As you know, the standard of
 S1e;
'c5 c:
 ��
               3   clear and convincing evidence is a threshold for
.Q O
.!!? c:
 ::. e         4
 t�                termination and it was established by the U.S. Supreme
��
 c:
§e             5   Court in the case of Santosky vs. Kramer.       It's a 1982
·�f'ti
 (I)
,!�            6   case indexed at 455 U.S. 745.'
 ��
u§
gi 8           7                   This standard is defined as testimony
ib
s!!?�111       8   that is so clear, direct, and weighty, and convincing
- c:
��
-111
 �E            9   as to enable me, as the trier of fact, to come to a
!f:; .$?
i�
._            10   clear conviction without any hesitancy of the truth of
    �
�Cl)�
�§            11   the precise facts at issue.     It is not necessary that
8 .s0i
g ii:?        12   the evidence be uncontradicted, provided that it
 II�
 i!l":5
LlJI          13   carries a clear conviction to the mind or carries a
�1;;
NS
'!":�
N:::,
              14   clear conviction of its truth.    This sentiment is taken
---
.... 0
aou
              15   from the case LaRocca Trust, cited at 192 A.2d 409, a
��
��
.... 111      16   1963 case •
c:j

�I
00:;

              17                   So I am going to start off by listing
!I) Cl)

�s'o          18   the requirements for each of the grounds that OCY is
��
I      8      19   pursuing termination in this matter.    Starting off with
·51 &!
� 51          20   Section 2511(a) (1), that requires that the parent has
Fa
:::, ,,
B·�           21   failed or refused to perform parental duties for six
�1
��
&�            22   months before it filed its petition or the parent has
i(L'o
- Cl)



              23   evidenced a settled purpose of relinquishing her
ii
·�  �
 Cl)-         24   parental rights to the child.
ij.lll
!l::
N ·- 'ti
tri�          25                   In Section (a) (2), that provides that
� "O
:: �
0§
;!�
�;::: c:
   O Cl)
i.�§
  ,::: u
�if .g
       't)                                                  ,.   2018-A0118.5.2 1925(a) Opinion, Page 7
        is,
        c:
 � ,g
 8�                 1            ADOPTION OF
��                                                                                        5
ct !l
.Q-

 Q)j                2   the repeated and continued incapacity, abuse, neglect
Si.::
 oa
... c:
                    3   or refusal of the parent has caused the child to be
 � i!:
.Q O
,!ll c:
 :,,. c:
 2 ca               4   without essential parental care, control or subsistence
 Cl.:S
!�
._ c:
§e                  5   necessary for her physical or mental well-being .
:C�
Cl),::,

.a
 9! �               6                  In addition, the conditions and causes
g�
0,                  7   of that incapacity, abuse or neglect or refusal cannot
sii= .g
        I.)




 ,!!? '2
:S      l'O         8   or will not be cured within a reasonable period of
!�
- n,
��                  9   time, will not be remedied by the parent.
.� ,2
i  .E;
�!
� c:
                   10                  Also under Section (a) (2) I have to
�!ll::
Q)

��
                   11   consider whether the Office of Children & Youth or OCY
80 .E;a,
 �il::             12   has proven this abuse and neglect by clear and
 II e
ar:s
Ll. w              13   convincing evidence, or whether the parent's incapacity
��
       :S
�
. . t::
       Cl)
                   14   to parent has been proven .
... _
"':::,
... 0
DD t)

�-�                15                  In this case while there has been no
;:;i;;:
�"E
... l'O            16   proof of abuse of the child, I must evaluate whether
c: .!:!
OJg
.��<1;�            17   OCY has proved by clear and convincing evidence that
�l                 18   the parent lacks the capacity to parent her child or to
� 'ts
o�
la
·s,�
                   19   provide even the minimum requirements that all children
��
�a..
:::,
                   20   are entitled to.
B·�                21                  Finally, under 2511(a) (8}, the test is
��




,�
��                 22   the child has been removed from the care of the parent
szii
��
-e
l'O�
                   23   by the Court or under a voluntary agreement with the
                   24   agency; 12 months or more have elapsed from the date of
 �-�
(I)-


ll:: ·-
"' "G
io�                25   removal or placement; the conditions which led to the
co... 'tir!!
55
1
ao Q) .
.. :S J2
� "o           s
5lg �
� cf .g
       i::,
                                                                           2018-A0118.5.2 1925(a) Opinion, Page 8
        :ii·
        i::
��
§"'
-c
,g .s;
       !             1            ADOPTION OF        T�.11.A:f:
                                                         ,- \ .. l:.,
                                                                    1
                                                                      ..
                                                                                                    6
::, ,m
.Q-
0...
Q)�
        e            2   removal or placement of the child continue to exist and
St;:;
ls i::
 ��                  3   termination of parental rights would best serve the
.Q   8
e
.j!! i::
     Iii             4   needs and the welfare of the child.
�!
 Q.:6

                     5                  So with regard to (a) (8), the child has
t�
U)
i,f?
       i             6   to have been removed.   In this case the child was
��
85
:�
�i::,
                     7   removed from the care of the parent in February of 2017
.!(! i::
s"'
-i::
                     8   and remains in the custody of OCY to the present, a
!,g
-"'
ie                   9   period of approximately 20 months, so it meets that
       �
� .s;
... ]!              10   period threshold for Section (a) (8).
i�§
� i::


                    11                  So because the time periods are
g�
g·-
  il::              12   satisfied under (a) (8), I also need to then ask the
ars     (!!
II


u:..    w           13   question or answer the questions whether or not the
� 1ii
NS
r- tl               14   conditions that led to the removal of the child from
... _
;8
N::,


                    15   the home in the first place, whether or not those
��
��                       conditions continued to exist at the time that the
...c:: .l!l"'       16
OJI
iil!                17   petition was filed, which in this case was on June 19,
.!!!
��
                    18   2018.   I also need to ask whether the parent can or
��
i8                  19   will remedy the conditions within a reasonable time
5,�
� Sl                20   frame; and finally, whether terminating the birth
t�..
::,
B·�                 21   mother's parental rights will best serve the needs and
�1
��
�l                  22   the welfare of the child.
�'o
-e                  23                   Interpreting this statute, the
�.&

�-
!I)    �
.� Cl)

        ·�
                    24   Pennsylvania Superior Court has identified certain
 Q)
(l: .,...
Ni::,
II)�
                    25   minimum requirements that all children in Pennsylvania
ol,     i::,
:: �
�:§
DI)      Q)     •
""S�
� 'o ai
t?!�
l)�.g
 111-
        b                                                       2018-A0118.5.2 1925(a) Opinion, Page 9
        ,I:
        ns
        c:
 12 ,g
 §§.E.!        1            ADOPTION OF r'
�
               2   are entitled to from their parents and that includes
Sr;:;
� c:
 !I? �
               3   adequate housing, clothing, food, love, and
-� 0
-� c:
 [!            4   supervision.   The necessary implication then is that a
�s             5
- c:               parent who cannot or will not meet even these minimum
!I
�J!?           6   requirements as set by the Juvenile Act within a
8;
� c:

               7   reasonable period of time after the state has
f�
II:;
-S� '2ns       8   intervened, and in this case OCY is considered the
�i
:8 �           9   state, then they may properly have their parental
� J2
a;.s
       ni
l)

��
              10   rights terminated.     That's the sentiment of our courts
if
g�
              11   and of our law.     Thus, the grounds for terminating
g·sif:        12   parental rights may consist of a lack of capacity and
II  e
al ·5
u:. e         13   not just any affirmative misconduct.
� co
  :S
�
       fl)
              14                     That sentiment is taken from several
       _
.. 't
N:::,
.... 0
co (.)
....
c,
�),;;
       .ig    15   cases that I am going to cite for the record:           In re:
�fE
.... Ill      16   Diaz at 669 A.2d 372, a 1995 case; then there is the
c: -S,!


�J
Q�

              17   case of In re: JW, AW, VW and JW.     That cite      ts 578
.i.G!         18   A.2d 952 and 958.     That is a 1990 case.    There is the
��
l5     'e
I�
0,     Cl::
              19   case of In re: E.M., cited at 620 A.2d 481, a 1993
� 5!          20   case.
t'3..
::,
8·�           21                     At this point I will state for the
�is;.
Cl>


ii
c: Cl.
              22   record my findings of fact.
��
-e            23                     Birth mother is a young woman who turned
�.m
!i
Cl>           24   18 recently, last month, ,                   , one month
Id '.?§
Q:: -�
N °'g

��
              25   ago.
:::�
,: :§
c,
co Cl> •
.... :6 �
�·cdi
lg�
�if-8
        ">                                                              2018-A0118. 5.2 1925(a) Opinion, Page 1 O
        C:·
        111
        c:
 :a�
 oE
 � (IJ

 -c .£!             1                  ADOPTION OF '
·�-S
                                                                                                   8
.a-
tr�                 2                        She gave month birth to    -r. M� C ..    •
                                                                                       JhV
,s;g
 Q) Q)

... c:
09                  3   October           2016.
 � c!:
.Q O
.!(! c:
 ::. c:             4
 eQ.,S111                                    Prior to the child's birth birth mother
��
.... t:;
§e!                 5   had numerous encounters with the Montgomery County
 :8                7   behavior, including a delinquency adjudication for
i      ll

s 'E111
,!2
                    8   retail theft in 2016 and a probation violation




�,
1ii   5
,!:: :i::,
... 111

ii
i      .£,
                    9   involving a stolen credit card and weapons.
�1
� c:
                   10                        While birth mother was pregnant with
                   11    T.. Ma Cc!.    she was placed in numerous juvenile
� g,
��                 12   facilities, namely Bethany Children's Home, Haven
m·s
II�


u._ [              13   Homes, and Pickney's mother-baby program, as well as
l!
N
!":�               14   the Abraxas Detention Center and the Montgomery County
... _
N ::i
;;8



�,
                   15   Youth Center detention center and shelter .
��
��                                           Birth mother's stays at the juvenile
... 111            16
!s �
   ""              17   facilities during this time were unsuccessful.                 Four
.!!!   1:l         18   months after giving birth to          1,M.(, 7 birth mother
�'o
��
�8                 19   tried to run away from Pickney's with her baby, but was
·ai�
� Z!               20   intercepted by staff.          At that time the child was
ta
::i ••
B·�                21   placed into OCY custody while birth mother was placed
t!
ii
c: a,
                   22   at the Montgomery County Youth Center two weeks later.
�'o
1oi                23                        The following April birth mother was
."2� �
�-
Q)
ll:·�
       ,!.!!
                   24   placed at another juvenile facility, Family United
N't,
It)�
co '\:I            25   Network where she stayed for about six weeks before
::::�
0:§
� Q)           •
... :S �
� 'o �
Jg�
a f .g
          "(:,                                                        2018-A0118.5.2 1925(a) Opinion, Page 11
           c·
           111
           c
   13 ,g
   ue
   8111

   (( ,E               1              ADOPTION OF    -cM. C.
   �.s                                                                                           9
   .a-
   ct i
   Q) �
                       2   running away.    Birth mother was in a runaway status for
   ��
   o�
   �                   3   two months before returning to the custody of her
   Qa
   ,!/! c:
   ::,; Iii            4   probation officer.
   �s
   ��
    c:
   .§;                 5                    Throughout this time birth mother was
   ��
   �!?                 6   given a Family Service Plan requiring her to follow
   �i
   o§
   .ii::��             7   community and household rules.      Requiring her also to
   ,!2 �
   :6      l1J         8   address her mental health needs among other goals.              She
   �i
   ... c:

    e
   ;i
   � J2
                       9   has made minimal progress due to her own actions that

   -�
   al .!i;
   u-
   ,S!                10   severely limit the remedial therapeutic impact of the
   ��
   Q)     IC:
   � c:
     0                11   numerous placements.
   I·�
     ·U



   II�
          if:         12                   After an exhaustive search, birth mother
   :i:·s
   IJ.i               13   was placed in a restrictive juvenile facility,
   fiii
   NS
   !":�               14   Danville, where she initially clashed with staff
   N ::S
   .... 0
   �
   ....   _
        (.)

                      15   members.   After her relocation within the confined
   ��
   �"2
   ... IIJ
   c:: .l!!
                      16   structure of Danville, birth mother completed her GED
   O l1J


   gi
          =::::
                      17   and completed her program .
   .!!l!                                    Upon leaving Danville, birth mother was
   � 'o               18
   ��
   !8                 19   placed in a foster home where she incurred the
   ·-
    ti, Q)0::
  &1                  20   infraction of having an unauthorized overnight male
   ��
   ::J ••
   8·�
   �!                 21   visitor within one month of her placement in the home.
   ua�
   :E 15
                      22                    Birth mother has obtained employment
   ... E
   IIJ .l!!           23   within the last month.
   '2.,?: Ct)�
   �i;;
   Q)·-
                      24                    Now, I am going to address some factors
   ll:·�
   N't,
   itS�
   a!, "tJ            25   that I think are relevant to this opinion, initially
   ::�
-�§
  iii> Q)         .
   .... :6 .!!.!
   � 'o �
   I��
   � f -8
        ,:,                                                  2018-A0118.5.2 1925(a) Opinion, Page 12
        &;
        c::
 �:ls
 �
  (0
383 A.2d 1239, and that is a 1978 case.




,�
� 5!           20                   The Supreme Court of Pennsylvania has
�(3
� ..
8·�            21   also held that a mental impairment or disability does
ti
               22   not require OCY to meet additional burdens or even to a·
c::l
�'o                 higher standard in order to justify the Court's
1o e           23
-a*
.;e &)'
               24   termination of a parent's right to her child.        A duty
8-
Qj
        -�

0: ·-
N't,
               25   is placed on the parent to work with OCY and receive
�I
LO�

0:§
,:
�l�
� 'o ij
lg�
atf i
         ,,
         C::·
                                                                 2018-A0118.5.2 1925(a) Opinion, Page 13
         \11
         c
ti ,g
 §
-�.s
 c!
         \11
                    1             ADOPTION OF                                            11
Q-
t:m                 2   services in order to learn necessary parenting skills.
Cl> :ii
s�
... c::
08                  3                   Despite a parent's wishes and desire to
� t::
.Q O
.112 c
 > i::              4   preserve a parental bond or a parental role, in cases
��
�sc::               5   where the parent is incapable of providing basic
i;
Ill�
!!:! ti             6   necessities and will continue to suffer such parental
i�
8e
�g
ib
                    7   incapacity, the focus of the Court must not be on the
.!/l�
s111                8   parent's wishes and desires, but instead that focus is
.. i::
!:2
-lll
18 E                9   on the child's need for security, safety, stability,
!ii: ,i,!
t�
. . . . !!!        10   permanency, and well-being.    The child's safety is the
Jll 1:
""-8
�8    ·0
                   11   paramount concern.
��
asii:!             12                   Substitute care is a temporary setting,
         e!
a:-s
 II

u:.                13   but it is not a place for a child to grow up in.          And
      -� 0-

liii
NS
��                 14   that sentiment is taken from the Pennsylvania Adoptions
;a_
N :::i

......
�-�
                   15   and Safe Family Act, namely Section lOl(b) (7).
,?; .;:
�E
,... \II           16                   My review of OCY Exhibit 7, which is Dr.
 6a  �
§i
�i
                   17
                   18
                        Buxbaum's Psychiatric Evaluation, indicates that birth
                        mother is a troubled teen with numerous mental health
� ts
o'E                19   issues.   Despite the opportunities. provided by our
�8
·e,&
� &!               20   government, in this case our Juvenile Justice Center
��
::::, ..
8·�                21   and OCY, to address these issues on at least five
 �l
 ��
                   22   occasions, birth mother has failed to sufficiently take
ti
:E 'o
                   23   advantage of the opportunities to get better so that
taj
i�
.Cl> Cl)           24   she can take care of her . c\'\kU.
  &j 1ii
Q:::Q
 N't:i
                   25                   Now, I am also going to address the
 �I
 Ill�


 �§
 co.... :ECl> �•
 [i;I .... c::
       O Cl>

 i.��
 o �.g
  (IJ-
           ,:,                                                        2018-A0118.5.21925(a) Opinion, Page 14
            sc:
      ig   s
      §�               1                ADOPTION OF
     g�
     .Q -
                                                                                              12
     ( !l              2   factor of parental drug use.      This Court has heard
      Q)   5i
     ��
      08               3   insufficient evidence regarding birth mother's illegal
      � i:
     .!,! 0
     -� c::
      :;; c::
      e111             4   drug use such that it is not a factor in this Court's
      �s
     !�
     ... c::           5   decision .
     §�
     :I:   i
     .a.!!!!
     II) "'            6                      So now I am going to address the grounds
     8u§   Q)

     tJig              7   that OCY is seeking termination in this matter.           To
     .5,:,
     ii:t ,:,
     .!/? c::
     s     Ill         8   satisfy the requirements of Section 2511{a} (1) the
     �i
     - c::

     i�.e              9   moving party, in this case OCY, must produce clear and
     i .E;
     ��               10   convincing evidence of conduct sustained for at least
     :�
     ,!!! c::



'.
     �8
     8     tJi
                      11   six months prior to filing the termination petition
     c:i .s;
     �ij!             12   that reveals a settled intent to relinquish parental
     rr
     II    �

                      13   claim to a child or a refusal or a failure to perform
     t!
     N
                      14   parental duties.     And that sentiment is from the
     !':�
     ...;8_
     N ::!


                      15   Adoption of RJS, cited at 901 A.2d 502 and 510.           That's
     ��
     §i               16   a 2006 Pennsylvania Superior Court case.
     ��

     �J""
     O
                      17                     Once the evidence establishes a failure
     �s
           Q)


     �'5
                      18   to perform parental rights, the Court must then engage
     ��               19   in three lines of inquiry.      The parent's explanation
     !8
     -��
     It Ill           20   for her conduct, the post-abandonment contact between
     t�
     :=, ••
     a·�              21   the parent and the child, and finally, considering the
     ��
     ��               22   effect that a parental termination would have on the
     � 5i
     !�
     1ii�
                      23   child pursuant to Section 251l(b).      And that is taken
     -g �
     �-
     -�

     Q) -�
     (t.�
           Cl)
                      24   from In re:    z.s.w., cited at 946 A.2d 726 and 730.          A
     N -g
     II)"")           25   Pennsylvania Supervisor Court case from 2008.
     ...
     ll!, ,:,
           �
     Bs
     �
     !lO   Q)     •


     �Hs
     ... .(;: J2
              5i
     Ill,.,,, a
     it� E:

     � f .g
                                                                       2018-A0118.5.21925(a) Opinion, Page 15
       ic:
 ti 2
 8
ue      a,
                     1             ADOPTION OF      -;-.M.   c
g�
.o-
                                                                                               13
 ::3:Jll
0:
 Cl)�
      c:             2                   So parental duties then require             a
s�
�·oa
tsg
l'l c:
                     3   parent to act affirmatively with good faith interest
 ::,. c:             4   and effort and not yield to every problem even in
 eQ.,Sa,
l�
.... c:
€e                   5   difficult circumstances.     A parent has to use all
 ��
-!!!�
a                    6   available resources and exercise reasonable firmness in
 E:     Q)

 8§
                     7   resisting obstacles placed in the path of maintaining
-ii:l��
 -!'.! '8
 s a,                8   that parent-child relationship.         You can't just throw
- c:
�,g
      e
... a,
;t                   9   up your hands and blame the system.         You have to do
� J2
ai .s;
u-
.... ,!!!           10   something.   An affirmative duty is required.
��
� Q)


�a
cui
                    11                   To be legally sufficient any
;.�   ·U


       il::         12   post-abandonment contact must demonstrate a very

�w
 II     I!!
cu·5
                    13   serious intent on the part of the parent to recultivate
�iii
  :S
�
        II)
                    14   a parent-child relationship and must also demonstrate a
NS
...co _o
... 0

                         willingness and capacity to undertake that parental
                    15
��
��
... a,              16   role.   Again that's taken from the case In re: Z.P.,
c: .!!
O a,


�I
       :::::,
                    17   cited at 994 A.2d 1108 and 1119.         That's a Pennsylvania
�i
:;:,                18   Superior Court case from 2010.
� 'a
ts�
.... "'             19                   In this case, the Court hereby
!'6,�8
��                  20   determines that OCY has established by clear and
��
;:) ..

B·�                 21   convincing evidence that the parent has failed to
�l
ef                  22   perform any parental duties for a period of more than
�i
��
                    23   six months prior to the filing of the petition for
�j
-��'is
   i                24   termination of parental rights.
Q) ·-
ll:·�
t\l    -g           25                   In addition to a finding of birth
��
�:s
.... i
r:o     Q)      •
.... 5�
� 'o ii
l��
o f .g
 a, -
                                                                         2018-A0118.5.2 1925(a) Opinion, Page 16
       �(Ii
       c:
ti s
8 111
(.) !§             1            ADOPTION OF
g�
.o-
                                                                                                 14
irf
Cl>�
                   2   mother's incapacity, this Court determines that there
��
                   3   is neglect in this case.         Birth mother's actions and
 :':!�
o
.e Is
.� c:




,�
 :,.. c:
eQ.S   (11         4   her testimony reflect that she expected others to care
��
...
 �                 5   for the child, thereby abdicating her parental role.
Cl)�


                   6                  These facts indicate to me by clear and

,�
� .el
��
8§                 7   convincing evidence that birth mother is not capable of
;:: "t,
.� e                   performing minimal parental duties.
s      111         8
iii.�
sas
:e
IS ,2
                   9                   Now, I will address the requirements
ai .!:;
� ]!              10   under Section {a) (8).        And that is the time periods
!! c:
;::�
� 1§              11   which are clearly established in this case since the
     .8
t�
�ii;              12   child has been in the custody of OCY for a period of
II     2!
ai·s
�l                13   approximately 20 months, whether the conditions that
l ni:S
�
        Cl)       14   led to the removal of    .i   ·-r:M�C.1   from the home continued
t'..li50
....
ooO    _          15   to exist at the time that the petition was filed, which
��
��
.. 111            16   was June 19, 2018, whether the parent can or will
c: .!!
OJ!
 Cl>
� Q.
       i          17   remedy the conditions within a reasonable time, and,
o·-
Q::.Q
                  24   heard birth mother blame the agencies for her lack of
       'g              treatment.   This testimony reflects a lack of insight
t'I
10..,             25
 � 't>
 .... l
 05
 1IO Q)       •
 P-f::i�
 � 'ts i
 tt      �e
 21 ""
 c'.3�-8
              a
                                                                              2018-A0118.5.2 1925(a) Opinion, Page 17
             ic::
     !:! :8
    ii
    i·'=
                                1            ADOPTION OF                                              15
    ff
    .t:1-


    Cl>�
                            2       that hopefully may get better with maturity, but at
    ��
    �·�a
    oa
    -�
                            3       this stage it is not in the child's best interest.
     ::,; c::               4
     eQ,, :Sc::III                                 Birth mother testified regarding her
    Cl>�
    St::                    5       latest infraction involving the overnight house guest
.§;
    ��
,!!!                        6       with the statement of:   "I made a dumb mistake."
i�
           ,f?


8�                          7       Unless and until birth mother gets serious about her
-ii::��
-!!l�
s....        Ill            8       own mental inst�bility, she is considered by the Court
             c::
as
... Ill

1e
\1,S�
                            9       a detriment to the safety and well-being of this child.

� e
    �!                     10                      Having found that OCY has met its burden
:�
:-�
� c::
  0
       ·U
                           11       of clear and convincing evidence for Sections (a) (1),
          �                12       (a) (2), and (a) (8), I must now address the needs and
    II�
    :ll '5
u.._�                      13       the welfare analysis under Section (b).
l
�:S                        18       termination under subsection {a) are met, a court shall
�'o
��
*8
·a, ctCl>
Cl>
                           19       give primary consideration to the developmental,
0:: �                      20       physical and emotional needs and welfare of the child.
€�
:::i ,,
8·�                        21                      The emotional needs and welfare of the
t-!
e           ::'.:!
� ij                       22       child have been properly interpreted to include the
��
.... e                     23       intangibles that I mentioned earlier, things like love,
� J:!
��
.Cl)
                           24       comfort, security, and stability.    That is taken from
��
D::
C\l ·-
    't::,
ii;�                       25       the case In re: K.M., cited at 53 A.3d 781 and 791, a
�i
05
"l=
                 •

�� s
.... :S              ,f?


I.��
111-
o f .g
         'ti                                                   2018-A0118.5.2 1925(a) Opinion, Page 18
         &;
         c:
    i:ig
    oE
    � l1J

    ,q; .£?      1            ADOPTION OF                                              16
    �-�
ff
    .ci-

    II> II>
                 2   Pennsylvania Superior Court case from 2012.
Si
'l5 c:
 ., 8            3                     In the case of In re: E. M., cited at 620
ss
 c: C:




,�
·s c:
    � :Ss        4   A.2d 481 and 485 from 1993, this court held that
��
 c:              5   determining a child's needs and welfare requires
    .,�
�.t.!            6   considering the emotional bonds that exist between a
    ��
  8§             7   parent and a child.     The utmost attention should be
  0, 0
sii:: .g
  !!li
 S ca            8   paid to discerning the effect on the child of
... c:
2,g
;e
.... ca
.
                 9   permanently severing that bond.     That's very important.

    �:
         ,E
    ll)'S:
                10   And it has been a crucial king pin in a lot of cases
�c:
��
    lllr,:,,
�§              11   involving parental termination, but that point is made
8 .s;0,
g if;           12   in the case In re: T.S.M., cited at 71 A.3d 251 and
    II�
    i·sCJ-
u,
      .@        13   267, a 2013 case .
� 1ii
   :6
N
!':�            14                     So Section (b) of the statute requires
...coo_
 N :::i
'""O

c::,     ·!!!   15   the Court to give primary consideration to the
��
�i
... l1J         16   developmental, physical, and emotional needs and
    c:
    0111
         .l2
         ""
Ii
-!!!�
                17

                18
                     welfare of the child.     The Superior Court in their
                     interpretation of the Adoption Act has held that the
�'s
��              19   health and safety of the child supersedes all other
�8
·e;,�
� 3l            20   considerations.
��
:;:i ••

a·�             21                     In considering the child's needs and
    �1
    e�
9�
    O c:        22   welfare, the Court must consider the role of parental
    isa:.
:!: 'l5
                23   bond in a child's life.     I am required by prior case
ii
·��             24   law to fully consider whether a parental bond exists to
    ��
0:: ·-
N't::,
iri�            25   such an extent that severing that natural relationship
� 'ti
:: �
0§
1
���
� 'l5 f6
I��
�f.g
       b                                                     2018-A0118, 5.2 1925(a) Opinion, Page 19
        ij
        c:
 13 ,B
 � IV
 oE              1             ADOPTION OF   t:M .. C.
C( 0
,g�                                                                                   17
§'iii
0..:.:,
Q)�              2   would be contrary to the needs and the welfare of the
Sr.:;
.. c:
    08           3   child.
..��� t:i!:0
 :,; c:          4                  The Pennsylvania Supreme Court has
 �l
   1�
2:-1:
                 5   observed that there is a very delicate balance between
'ii    'ti

11:              6   preserving a family unit and preventing a state of
 II)
,I!    fl)




 o�              7   uncertainty and limbo for a child who has no reasonable
.��
ii:!
.� �
S IV             8   prospects of returning home to the care of her natural
��
- IV
i§               9   parent.   In fact, in such a case the Supreme Court has
��
i�
... ,lJ!        10   observed that where, as here, disruption of a family
;�
!! 1:

i-;5  ·0
                11   has already occurred and there is no reasonable
8tJi
c:i ,S:
�ii:            12   prospect for reuniting the family without serious
 II    e!
ai-s
11:e            13   emotional harm to the child, the issue for the state
f i;:Ei
t\l
��
t\j :::s
                14   then is not whether the state should intrude to disrupt
;;8
,.._
                15   an ongoing family relationship, but whether the state
��
�?
c::�
                16   should seek to preserve in law a relationship that no
()     �
.� �            17   longer really exists with the result that the child is
�

�!
       'C(


§: 'o
                18   consigned indefinitely to the limbo of foster care or
��
�8              19   the impersonal care of institutions.   That1s taken from
·��
it     51       20   the case In re: William L., cited at 383 A.2d 1228 and
t�..
::,
B·�             21   1241, a 1978 case.
I!-�
��              22                  In this case the testimony clearly
9) i
c: a..
� "o
- E:            23   establishes that although there is affection and birth
� J:!
Q)     �
�Cl)
�'iii           24   mother cares for and plays with the child, she has not
�:!;!
       °'g
N
       "ti                                                                  2018-A0118.5.2 1925(a) Opinion, Page 20
        !ii
        c:
 !H�
 §�
(( J2
�.s
                    1             ADOPTION OF        r-   --r
                                                            I�   M • c. f                            18
Q-
tti
 Ill�
                    2   contact and there is minimal bond between the child and
S1t::
'ls c:
 ��                 3   birth mother.
.Q
.�
       5c
 :s c:
eQ.S   ffl          4                     Ever since the child was placed in the
�t
§e                  5   custody of OCY, all visits with birth mother have been
i�
II)    'tj
,!!!                6   supervised.     While in placement the child was taken to
"fc:
       II)




al
:�
""� "2
                    7   visit birth mother in whatever facility she was
s...   ffl
       i:::
                    8   residing at the time.             After redirection,birth mother's
�,g
... ffl
 i�                 9   behavior was appropriate with the child.                The visits
·'= J2
��
It..
S! l:
       .!,!        10   are entertaining with games and a fun setting.
""-8
��
 .8
                   11   -r:M,CJ   at approximately two years of age calls birth
�-�
��                 12   mother mommy, smiles when she sees birth mother at
II!:!
al ·5
u. �               13   visits and is not disappointed to end the visits.
ti
N
!"':�              14                         -,: M,.C:    is thriving in her foster home
..... _
N :::!
..... 0
       "t)
                                                                                            2018-A0118.5.2 1925(a) Opinion, Page 21
       i::
       111
       i::
!:! :8
8 «,
u�
      't,                                                        2018-A0118.5.2 1925(a) Opinion, Page 22
   :ii
   c:
i:i�
� Ill
      I§
(,J
;
8�                22                  MS. TEARE:     No, Your Honor.
SI fii
c Q:.
i1s               23                  MS. GRIFFIS:     No, Your Honor.
li>i
i�
�-
.?: Cl)
Cl)-�

It·-
                  24                  THE COURT:     This matter is concluded.
   'tj
t\j
It)�
                  25                   (At 11:27 a.m., proceedings were
co 'tl
"'i
�§
00     CII    ,
.... :S .f?
� 'l5 fii
t��
111-
uf-8
                                             2018-A0118.5.2 1925(a) Opinion, Page 23
       ic::
��
� a,
oE,2                1   ADOPTION OF

-!!!�
:S     a,           8
�i
- c::


i!
ti-S
                    9

�i
.!I! c::
                   10
ii::�

�8                 11
g�
g·sii::
I'
:1!"5
                   12

U:l                13
f 1\i:S
�      (/)
                   14
N5
... 0

�!
llQ (.)

                   15
�n�
... a,             16
s�411
�!
(/) q)
                   17
�:S                18
 'o
��
!8                 19
·5i�
� 5l               20
��
::i ••
B·�                21
�l
e�
��                 22
��
                   23
!i
Ill�
� (I)
2:l "tii           24
�:!:"!
C'I "ti
II)�
co�                25
:::�
C:§
1
� � J!i
� 'o          ij
t��
� �.g
                                           2018-A0118.5.2 1925(a) Opinion, Page 24



         ADOPTION OF '   --r: M, C�                              22
                 C E R T I F I C A T E


               I hereby certify that the proceedings

and evidence are contained fully and accurately in the

notes taken by me in the above cause and that this is a

correct transcript of the same.




                              LINDA PIERSIG
                              Official Court Reporter




                                                                                     ',,